Fourth Court of Appeals
                                          San Antonio, Texas
                                      MEMORANDUM OPINION
                                              No. 04-20-00135-CV

             IN THE INTEREST OF J.O.H., R.F.B., H.R., J.J.R., and M.L.D.L., Children

                        From the 131st Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2019-PA-00260
                           Honorable Charles E. Montemayor, Judge Presiding

PER CURIAM

Sitting:            Patricia O. Alvarez, Justice
                    Luz Elena D. Chapa, Justice
                    Irene Rios, Justice

Delivered and Filed: April 29, 2020

DISMISSED FOR WANT OF JURISDICTION

           On February 27, 2020, the trial court signed an interlocutory order terminating Appellant’s

rights to her children. On March 3, 2020, Appellant Mom 1 filed a notice of appeal.

           The Texas Family Code authorizes appeal of a final order terminating a parent’s rights to

their child in accordance with “the procedures for accelerated appeals in civil cases under the Texas

Rules of Appellate Procedure.” TEX. FAM. CODE ANN. § 263.405(a); accord In re D.M.B., 467
S.W.3d 100, 102 (Tex. App.—San Antonio 2015, pet. denied). Generally, “an appeal may be

taken only from a final judgment. A judgment is final for purposes of appeal if it disposes of all

pending parties and claims in the record, except as necessary to carry out the decree.” Lehmann

v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).


1
    We use aliases for Appellant and the children. See TEX. FAM. CODE ANN. § 109.002(d); TEX. R. APP. P. 9.8(b).
                                                                                   04-20-00135-CV


       On March 19, 2020, we advised Appellant that “[t]here is no provision for interlocutory

appeal of an order denying a termination petition; we do not have jurisdiction over such

interlocutory orders.” In re C.M., No. 01-15-00830-CV, 2016 WL 1054589, at *5 (Tex. App.—

Houston [1st Dist.] Mar. 17, 2016, no pet.) (mem. op.) (citing TEX. CIV. PRAC. & REM. CODE ANN.

§ 51.014). We ordered Appellant to show cause in writing by March 30, 2020, why this appeal

should not be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a). We warned

Appellant that if she did not timely file written proof as ordered, this appeal would be dismissed

without further notice. See id.

       To date, Appellant has not filed any response to our March 19, 2020 order. Because the

trial court’s February 27, 2020 order is not a final, appealable order, we dismiss this appeal for

want of jurisdiction.

                                                PER CURIAM




                                               -2-